DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to applicant’s amendment filed on 2/28/22.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8-12, 15, and 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 3,901,542 to Salzman et al (Salzman) in view of in view of US Pat No 8,231,151 to Barrieau, CN 108131058 (CN 058) and KR 101682311 (KR 311).

    PNG
    media_image1.png
    808
    1102
    media_image1.png
    Greyscale

Salzman discloses dislcoses a security system that comrpises a lock module (23) associated to a door (20).
The lock module comprises a lock bar (39) moveable between 1st and 2nd positions; and an actuator (52) to move the lock bar.
The lock bar is configured to be positioned external to the door or door frame in the second position.

First, Salzman fails to disclose that the system is composed of multiple lock modules for corresponding doors. Salzman shows one door/lock module.

    PNG
    media_image2.png
    715
    1113
    media_image2.png
    Greyscale

Barrieau teaches that it is well known in the art to provide a plurality of lock modules (301, 302), each associated to a respective door (305, 307), and each independently in communication, through an unique identifier (511, 513) with a controller (501). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the system described by Salzman to different doors and each independently in communication to a controller, as taught by Barrieau, in order to secure more places of a building.

Second, Salzman fails to disclose that the lock module comprises a sensor that determine the door position and transmit a signal to a controller, which will send a lock command signal to move the lock module to the second position. 
Salzman discloses that the system comprises a switch (25). This switch substitutes a latch mechanism of the system. When the door is in a closed position, the switch will close a circuit, energizing a motor to then move the lock barrier to the second position.

    PNG
    media_image3.png
    718
    650
    media_image3.png
    Greyscale

CN 058 teaches that it is well known in the art to provide a lock module with a door position sensor (3) electronically connected to a control unit (6), so that when the sensor detects the closed position of the door, it will transmit a signal to a controller, which will send a lock command signal to move a lock bar (1) of a lock module to the second position. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the system described by Salzman with a door position sensor/controller, as taught by CN 058, in order to provide the sensor without removing any other element of the system. 

Third, Salzman fails to disclose that the system comprises a manual arm/disarm switch, associated with the lock module, to lock or unlock the lock module.
KR 311 teaches that it is well known in the art to provide a door lock system with a manual arm/disarm switch (140, 230), associated with the lock module, to lock or unlock the lock module. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the system described by Salzman, in order to automatically lock or unlock the lock module without a key.

In combination, Salzman, as modified by CN 058, KR 311 and Barrieau, will teach a plurality of lock modules in communication with a controller (as taught by Barrieau), provide each module with a manual arm switch (as taught by KR 311).
The combination will teach that a door status is transmitted to the controller (as taught by CN 058), receive a lock command signal (by the user), and reposition the lock module if the door is shut (as taught by CN 058).
The combination will teach that if the manual arm switch is activated (as taught by KR 311), reposition the lock module if the door is shut (as taught by CN 058).

Fourth, Salzman fails to disclose that the system comprises an image sensor associated with the lock module.
KR 311 teaches that it is well known in the art to provide a door lock system with an image sensor (120, 130) operatively connected to a controller (150), so that when is activated, a lock modiule command signal is send to reposition a lock module (110) to an unlock position (the face recognition processing unit 130 detects an image of a face from an image captured by the front camera 120 and determines whether it corresponds to a pre-registered face).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the system described by Salzman with an image sensor, as taught by KR 311, in order to actuate the lock module depending on a face recognition.

Finally, Salzman fails to disclose that the system comprises a speaker that generates an audible signal when the lock module is lock or unlock.
KR 311 teaches that it is well known in the art to provide a door lock system with a speaker (240) configured to provide an audible signal to the user, like when the lock module is lock or unlock.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the system described by Salzman with a speaker, as taught by KR 311, in order to send the user audible information with respect to the lock module.

In combination, Salzman, as modified by Barrieau, CN 058 and KR 311, will teach that each lock module is a self-contained single unit.

Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 3,901,542 to Salzman et al (Salzman) in view of in view of US Pat No 8,231,151 to Barrieau, CN 108131058 (CN 058), KR 101682311 (KR 311) and further in view of KR 20180058140 (KR 140).
Salzman, as modified by Barrieau, KR 311 and CN 058, fails to disclose that the door status signal for the associated lock module further includes a heartbeat protocol that indicates an operational status for the lock module.

    PNG
    media_image4.png
    424
    1110
    media_image4.png
    Greyscale

KR 140 teaches that it is well known in the art to provide a “heartbeat protocol” (210, paragraphs 62-70) that indicates an operation status for a lock module (100). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the system described by Salzman, as modified by Barrieau, KR 311 and CN 058, with a “heartbeat protocol”, as taught by KR 140, in order to periodically checks the communication connection state in the system.

Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 3,901,542 to Salzman et al (Salzman) in view of in view of US Pat No 8,231,151 to Barrieau, CN 108131058 (CN 058), KR 101682311 (KR 311) and further in view of US Pat Application Publication No 20160040460 to Kasai et al (Kasai).
Salzman, as modified by Barrieau, KR 311 and CN 058, fails to disclose that the system further comprises a vibration sensor and the door status signal for the lock module includes a vibration signal that reflects a level of vibration at the lock module.

    PNG
    media_image5.png
    575
    733
    media_image5.png
    Greyscale

Kasai teaches that it is well known in the art to provide a vibration detection unit (11) that comprises a vibration sensor (paragraph 32) that will detect vibration of a lock module (110). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the system described by Salzman, as modified by Barrieau, KR 311 and CN 058, with a vibration sensor, as taught by Kasai, in order to detect any vibrations on the module and perform a desired function with respect to what was detected.



Response to Arguments
Applicant argues that the prior art fails to disclose the new limitations presented in claims 1 and 10.
At the instant, in combination, Salzman, as modified by Barrieau, CN 058 and KR 311, will teach the new limitation.
As mentioned above, Salzman, as modified by CN 058, KR 311 and Barrieau, will teach a plurality of lock modules in communication with a controller (as taught by Barrieau), and provide each module with a manual arm switch (as taught by KR 311).
The combination will teach that a door status is transmitted to the controller (as taught by CN 058), receive a lock command signal (by the user), and reposition the lock module if the door is shut (as taught by CN 058).
The combination will teach that if the manual arm switch is activated (as taught by KR 311), reposition the lock module if the door is shut (as taught by CN 058).
Therefore, the rejection is maintained.
Ass to the new claims 19-22, the prior art shows that each module is a self-contained single unit, and that the lock bar is external to the door or door frame. Therefore, the prior art discloses the invention claimed in the new claims.
Since no argument is persuasive, and the examiner is maintaining the rejection, applicant can file and appeal brief as his next response in order to allow the Board of Appeals to decide on the matter. 
Prosecution has been closed.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Carlos Lugo/
Primary Examiner
Art Unit 3675



May 14, 2022